The defendant’s petition for certification for appeal from the Appellate Court, 29 Conn. App. 584 (AC 10084), is granted, limited to the following issues:
“ 1. Did the Appellate Court correctly conclude that an arguably indigent defendant, who has been sentenced to a maximum term of imprisonment of fifteen years and the maximum fine of $50,000 for a single offense, may not challenge the imposition of that fine until he has served the fifteen year sentence?
‘‘2. Did the Appellate Court correctly conclude that the trial court’s definition of reasonable doubt as ‘a doubt for which a valid reason may be assigned,’ was not reviewable, or if it was reviewed on its merits, was not erroneous?”